Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99-B.8.31 FOURTH AMENDMENT TO PARTICIPATION AGREEMENT This Amendment among American Funds Distributors, Inc., American Funds Service Company, ING Life Insurance and Annuity Company, ReliaStar Life Insurance Company and ReliaStar Life Insurance Company of New York, is effective October 1, WHEREAS , the parties have entered into a Participation Agreement dated January 1, 2003, as amended January 3, 2006, November 1, 2006, and February 1, 2007 (the Agreement); and WHEREAS , the parties desire to add International Growth and Income Fund, a new fund in the American Funds family, to the Agreement; NOW, THEREFORE , in consideration of the premises and agreements set forth below, the parties hereby amend the Agreement as follows: 1. Schedule A of the Agreement is amended by adding the following fund to the Schedule: International Growth and Income Fund 2. All other provisions of the Agreement remain in effect without change. SIGNATURE PAGE FOLLOWS 1 #2860/1000426 IN WITNESS WHEREOF , the parties have caused this Amendment to be executed by their duly authorized officers, effective as of the date set forth above. AMERICAN FUNDS DISTRIBUTORS, INC. By: /s/ David Givner Name: David Givner Title: Secretary Date: 10-13-08 AMERICAN FUNDS SERVICE COMPANY By: /s/ Ryan Rue Name: Ryan Rue Title: AVP Date: 10-13-08 ING LIFE INSURANCE AND ANNUITY COMPANY By: /s / Lisa S. Gilarde Name: Lisa S. Gilarde Title: Vice President Date: 9-18-08 RELIASTAR LIFE INSURANCE COMPANY By: /s/ Carl P. Steinhilber Name: Carl P. Steinhilber Title: Vice President Date: 9/19/08 RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK By: /s/ Brian Haendiges Name: Brian Haendiges Title: Vice President Date: 9/18/08 2 #2860/1000426
